 
EXHIBIT 10.2
 

 
MORTGAGE AND SECURITY AGREEMENT
 
THIS MORTGAGE AND SECURITY AGREEMENT is dated as of the 11th day of February
2016 (the “Mortgage”) by and between BLONDER TONGUE LABORATORIES, INC., a
Delaware corporation (“Mortgagor”), with its place of business at One Jake Brown
Road, Old Bridge, New Jersey and ROBERT J. PALLÉ AND CAROL M. PALLÉ, jointly and
severally (the “Mortgagee”).
 
W I T N E S S E T H:
 
WHEREAS, Mortgagor has entered into a certain Senior Subordinated Convertible
Loan and Security Agreement dated on or about the date hereof (the “Loan
Agreement”; and together with this Mortgage and all other documents given as
security for or in connection with the Loan Agreement, as the same may be
amended, modified, or supplemented from time to time, are sometimes collectively
referred to below as the “Loan Documents”), wherein Mortgagor promises to pay to
Mortgagee the principal sum of up to six hundred thousand and 00/100 Dollars
($600,000.00), lawful money of the United States of America, with interest
thereon at rates and times, in the manner and according to the terms and
conditions specified in the Loan Agreement, all of which are incorporated herein
by reference; and
 
WHEREAS, the maximum principal amount of indebtedness intended to be secured
hereby is six hundred thousand and 00/100 Dollars ($600,000.00).
 
NOW, THEREFORE, in order to secure the obligations of the Mortgagor as set forth
in the Loan Agreement and the full and prompt payment of all the obligations due
or to become due under the Loan Documents, or otherwise due or to become due
under this Mortgage, or any extensions or modifications thereof or hereof,
including all future advances, as well as to secure the performance of all of
Mortgagor’s covenants and agreements contained in this Mortgage and the Loan
Documents, or any amendments thereof, including without limitation, any advances
made, with respect to the Mortgaged Property described below, for the payment of
taxes, assessments, maintenance charges, insurance premiums or costs incurred
for the protection of the Mortgaged Property or the lien of this Mortgage,
expenses incurred by Mortgagee by reason of the default of the Mortgagor, or
payment of all other sums advanced in accordance with this Mortgage to protect
Mortgagee’s security, with interest on those sums, and all other obligations,
liabilities and indebtedness of every kind, nature or description owing by
Mortgagor to Mortgagee and/or its affiliates, including principal, interest,
charges, fees and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether arising under the Loan Documents, or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Loan Documents or after
the commencement of any case with respect to Mortgagor under the United States
Bankruptcy Code or any similar statute, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, secured or unsecured, original, renewed or extended, and
whether arising directly or howsoever acquired by Mortgagee including from any
other entity outright, conditionally or as collateral security, by assignment,
merger with any other entity, participations or interests of Mortgagee in the
obligations of Mortgagor to others, assumption, operation of law, subrogation or
otherwise (all of the foregoing are hereinafter collectively referred to as the
“Obligations”), plus interest thereon from the date of demand for payment
hereunder plus any and all costs of collection hereunder (including without
limitation reasonable attorney’s fees and other expenses) and in consideration
of the premises and the further sum of Ten Dollars ($10.00) paid to the
Mortgagor by Mortgagee at or before the ensealing and delivery hereof, the
receipt whereof is hereby acknowledged, the Mortgagor has granted, bargained and
sold, aliened, enfeoffed, released, remised, conveyed, confirmed and mortgaged,
and by these presents does grant, bargain and sell, alien, enfeoff, release,
remise, convey, confirm, and mortgage unto the Mortgagee and its successors and
assigns, that certain tract or parcel of land known as One Jake Brown Road, Old
Bridge, New Jersey, and the improvements thereon, as the same is more
particularly described in Exhibit “A” attached hereto and made a part hereof
(collectively, the “Real Estate”);
 
TOGETHER with the appurtenances and all the estates and rights of mortgagor in
and to the Real Estate, including without limitation the rents, fixtures,
equipment, reversions, remainders, easements, issues and profits arising or
issuing from the Real Estate and the improvements thereon including, but not
limited to the rents, issues and profits arising or issuing from the Real Estate
and the improvements thereon, including but not limited to the rents, fixtures,
equipment, issues and profits arising or issuing from all insurance policies,
sale agreements, licenses, options, leases and subleases now or hereafter
entered into covering any part of said Real Estate or the buildings, structures
and improvements thereon, all of which insurance policies, sale agreements,
licenses, options, leases, subleases, rents, issues and profits are hereby
assigned and shall be caused to be assigned to Mortgagee by
Mortgagor.  Mortgagor will execute and deliver to Mortgagee on demand such
assignments as Mortgagee may require to implement this assignment;
 
 

--------------------------------------------------------------------------------

 
 
TOGETHER with all the right, title and interest of Mortgagor in and to all
streets, roads and public places, opened or proposed, adjoining the Real Estate,
and all easements and rights of way, public or private, now or hereafter created
or used in connection therewith;
 
TOGETHER with all the right, title and interest of Mortgagor, now owned or
hereafter acquired, in and to any and all sidewalks and alleys adjacent to the
Real Estate;
 
TOGETHER with all buildings and improvements of every kind and description now
or hereafter erected or placed on the Real Estate;
 
TOGETHER with all of Mortgagor’s right, title and interest now owned or
hereafter acquired in and to all heating, plumbing, sprinkler, water, gas,
electric power, lighting and air conditioning equipment, elevators, machinery,
fixtures, equipment, furniture, building materials of any kind or nature,
together with all replacements thereof and additions thereto, now, or at any
time hereafter, affixed or attached to said Real Estate, buildings, structures
and improvements (collectively the “Personal Property”), all of which Mortgagor
represents and warrants are and will be owned by Mortgagor free from any prior
conditional sales, chattel mortgages, security interests, liens, pledges,
hypothecations, charges or encumbrances and is intended to be subject to the
lien of this Mortgage as if part of the realty.  This provision shall be
self-operative and this Mortgage, to the extent that any such Personal Property
or other property subject to this Mortgage shall not be deemed to be part of the
realty, shall constitute a security agreement under the New Jersey Uniform
Commercial Code (“UCC”), and Mortgagor shall execute and deliver to Mortgagee on
demand, and hereby irrevocably appoints Mortgagee, or any person designated by
Mortgagee, the attorney-in-fact of Mortgagor to execute, deliver and file such
financing statements and other instruments as Mortgagee may reasonably require
in order to perfect and maintain such security interest under the UCC;
 
TOGETHER with all accounts, contract rights (including, but not limited to,
architectural contracts, construction contracts, and management contracts),
accounts receivable, agreements of sale, and claims of any sort relating to or
arising out of the Real Estate whether now owned or hereafter acquired;
 
TOGETHER with all awards, damages, payments and other compensation, and claims
therefor and rights thereto, which may result from a taking or injury by virtue
of the exercise of the power of eminent domain of or to, or from any damage,
injury or destruction by casualty or otherwise caused to, the Real Estate and
said improvements and personalty, or any part thereof, including insurance
proceeds, or from any change of grade or vacation of any street abutting
thereon, all of which are hereby assigned to Mortgagee to the fullest extent
permitted by law, Mortgagee being hereby irrevocably appointed attorney-in-fact
for Mortgagor to collect and receive any such awards, damages, payments and
compensation from the authorities or insurers making the same, and to give
receipts and acquittances therefor, and to institute, appear in and prosecute
any proceeding therefor, it being agreed that all sums collected by or paid to
Mortgagee pursuant to this assignment, net of any cost incurred by Mortgagee in
collecting the same (including attorneys’ fees), shall be applied to the payment
of the Obligations whether or not then due and payable, or to the restoration of
the Mortgaged Property (hereafter defined) as Mortgagee shall elect, unless
otherwise set forth herein; and
 
TOGETHER with any and all proceeds (including insurance and condemnation
proceeds and proceeds of other proceeds) of any of the foregoing.
 
All of the property and rights hereinabove described or mentioned being
hereinafter collectively called the “Mortgaged Property”.
 
TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its successors and
assigns, forever;
 
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
AND, at all times until the Obligations are paid in full with interest and
faithfully and strictly performed, Mortgagor does hereby covenant, promise and
agree with Mortgagee as follows:
 
ARTICLE I

 
Covenants As To Taxes and Assessments
 
1.1. Mortgagor will pay and discharge (i) all the taxes, general and special,
levies and assessments heretofore or hereafter charged, assessed or levied
against the Mortgaged Property or any part thereof by any lawful authority, or
which otherwise may become a lien thereon (all of which are herein collectively
the “Taxes”); and (ii) all water and sewer rents which may be assessed or become
liens on the Mortgaged Property, not less than ten days before the date on which
any interest or penalties shall commence to accrue thereon, and produce to
Mortgagee evidence of such payment not less than ten days thereafter.  In
default of any of the above-described payments, Mortgagee may, but shall not be
obligated to, pay the same, and such payment by Mortgagee shall be repaid by
Mortgagor to Mortgagee on demand, shall be secured hereby, and shall bear
interest at the rate set forth in the Loan Agreement  from the date Mortgagee
makes such payment until such sums are repaid in full.  Mortgagor shall promptly
cause to be paid and discharged, any lien or charge whatsoever which by any
present or future law may be or become superior, either in lien or in right of
distribution out of the proceeds of any judicial sale of the Mortgaged Property,
to the liens created hereby.  Mortgagor will cause to be paid, when due, all
charges for utilities whether public or private.
 
1.2. At such time or times when Mortgagee is the holder of the senior mortgage
against the Mortgaged Property, upon the request of Mortgagee, Mortgagor will
pay to Mortgagee, contemporaneously with each monthly payment of interest,
principal or principal and interest, a sum equal to one-twelfth (1/12) of the
real estate taxes, water rents, sewer rents, payments in lieu thereof, special
assessments and any other tax, assessment, lien, claim or encumbrance which may
at any time be or become a lien on the Mortgaged Property prior to, or on a
parity with, the lien of this Mortgage so as to enable Mortgagee to pay the same
at least thirty (30) days before they become due.  If special assessments
against the Mortgaged Property may be paid in installments and Mortgagor elects
to do so, the monthly payments to Mortgagee for such special assessments shall
be one-twelfth (1/12) of the then current annual installment.
 
Any such amounts so paid shall be deemed to be trust funds and  may not be
co-mingled with general funds of Mortgagee, but rather shall be deposited into a
separate escrow account for the benefit of Mortgagor, provided, however,  no
interest shall be payable thereon.  If, pursuant to any provision of this
Mortgage, the whole amount of said principal debt remaining or any installment
of interest, principal or principal and interest becomes due and payable,
Mortgagee shall have the right, at its election, to apply any amounts so held
against all or any of the Obligations, any interest thereon or in payment of the
premiums or payments for which the amounts were deposited.  Mortgagor will
furnish to Mortgagee tax bills in sufficient time to enable Mortgagee to pay
such taxes, assessments, levies, charges and fees, before interest and penalties
accrue thereon.
 
1.3. Mortgagor covenants and agrees to pay to Mortgagee the principal and
interest hereby secured without deduction or credit for any amount for Taxes
assessed or to be assessed against the Mortgaged Property.
 
ARTICLE II


 
General Representations and Covenants of Mortgagor
 
2.1. Mortgagor will observe and perform all of the terms, covenants and
conditions on the part of Mortgagor to be observed and performed under this
Mortgage and shall pay and faithfully and strictly perform all of the
Obligations.
 
2.2. Mortgagor warrants and covenants that it has good and marketable fee simple
title to the Mortgaged Property, subject to no liens, claims, security
interests, pledges, hypothecations or other encumbrances or charges.  Mortgagor
warrants that it has full power and lawful authority to execute and deliver this
Mortgage and to mortgage to Mortgagee all of the property and rights purported
to be mortgaged by it hereunder.  Mortgagor will forever warrant and defend the
title to the Mortgaged Property unto Mortgagee against the claims and demands of
all persons whomsoever.
 
 
3
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.3. Mortgagor will not, without the prior written consent of Mortgagee, cause
or permit any building or improvement comprising part of the Mortgaged Property
to be removed, demolished or structurally altered, in whole or in part, or any
material fixture therein to be removed or destroyed.  Mortgagor will not abandon
the Mortgaged Property or cause or permit any waste thereto and will at all
times maintain the Mortgaged Property in substantially its current condition,
normal wear and tear excepted.
 
2.4. Throughout the term of this Mortgage, Mortgagor, at its sole cost and
expense, will take good care of the Mortgaged Property and will keep the same in
good order and condition.
 
2.5. Mortgagor will permit Mortgagee and Mortgagee’s representatives to enter
the Mortgaged Property at reasonable times and during regular business hours to
inspect the same.  In case of any Event of Default, as defined hereinafter,
Mortgagee may, at its option, enter the Mortgaged Property to protect, restore
or repair any part thereof, but Mortgagee shall be under no obligation to do
so.  Mortgagor will repay to Mortgagee on demand any sums paid by Mortgagee to
protect, restore or repair any part of the Mortgaged Property, with interest
thereon at the rate set forth in the Loan Agreement, and, until so paid, the
same shall be secured by this Mortgage.
 
2.6. Throughout the term of this Mortgage, Mortgagor, at its sole cost and
expense, shall promptly comply with all present and future laws, ordinances,
orders, rules, regulations and requirements of all federal, state and municipal
governments, courts, departments, commissions, boards and officers, any national
or local Board of Fire Underwriters, or any other body exercising functions
similar to those of any of the foregoing, which may be applicable to the
Mortgaged Property, the maintenance and use thereof and the sidewalks and curbs
adjoining the Mortgaged Property whether or not such law, ordinance, order,
rule, regulation or requirement shall necessitate structural changes or
improvements, or the removal of any encroachments or projections, ornamental,
structural or otherwise, onto or over property contiguous or adjacent thereto,
any such structural changes or improvements or removal of encroachments to be
performed with the consent of Mortgagee, which consent will not be unreasonably
withheld.  Mortgagor will comply with all orders and notices of violation
thereof issued by any governmental authority.  Mortgagor will pay all license
fees and similar municipal charges for the use of the Mortgaged Property and the
other areas now or hereafter comprising part thereof or used in connection
therewith and will not, unless so required by any governmental agency having
jurisdiction, discontinue use of the Mortgaged Property without prior written
consent of Mortgagee.  If Mortgagor shall fail to perform any covenant herein,
Mortgagee may (but shall be under no obligation to) perform such covenant for
the account of Mortgagor and any sums paid by Mortgagee in such event shall be
repaid by Mortgagor to Mortgagee with interest thereon at the rate set forth in
the Loan Agreement and, until so paid, the same shall be secured by this
Mortgage.
 
2.7. Mortgagor shall not, without the prior written consent of Mortgagee, by
deed, mortgage, pledge, lease, easement or other instrument grant, mortgage,
pledge, convey, assign, devise or otherwise transfer all or any part of the
Mortgaged Property or any interest therein, directly or indirectly, nor shall
Mortgagor suffer or permit such conveyance, assignment or transfer by execution
sale or operation of law or otherwise.
 
2.8. Mortgagor shall promptly pay upon demand, and presentation of invoices or
bills, with interest thereon at the rates set forth in the Loan Agreement, all
expenses and costs incurred by Mortgagee, including reasonable attorney’s fees
in connection with any action, proceeding, litigation or claim instituted or
asserted by or against Mortgagee or in which Mortgagee becomes engaged, wherein
it becomes necessary in the reasonable opinion of Mortgagee to defend or uphold
the lien of this Mortgage, or the validity or effectiveness of any assignment of
any claim, award, payment, property damage, insurance policy or any other right
or property conveyed, encumbered or assigned by Mortgagor to Mortgagee
hereunder, or the priority of any of the same, and all such expenses and costs,
and interest thereon, may be added to and become part of the principal
indebtedness of Mortgagor hereunder, bear interest at the rate set forth in the
Loan Agreement and be secured by this Mortgage.
 
2.9. To further secure payment of the Obligations, Mortgagor hereby pledges,
assigns and grants to Mortgagee a continuing security interest in and lien on
all of Mortgagor’s Personal Property, accounts, contract rights, accounts
receivable now owned or existing or hereafter acquired and all proceeds
therefor, whether now owned or hereafter acquired and all proceeds of all of the
foregoing.  The parties hereto agree that the security interest created
hereunder is valid under the UCC and is a presently existing security interest
and attaches to Mortgagor’s above-mentioned Personal Property as of the date
hereof.
 
 
4
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.10. Mortgagor will not, without the prior written consent of Mortgagee, create
or suffer to be created any security interest under the UCC, or other
encumbrance in favor of any party other than Mortgagee, or create or suffer any
reservation of title by any such other party, with respect to any Personal
Property nor shall any such Personal Property be the subject matter of any lease
or other transaction whereby the ownership or any beneficial interest in any of
such Personal Property is held by any person or entity other than Mortgagor (or
Mortgagee as provided herein).  All such Personal Property shall be purchased
for cash or in such manner that no lien shall be created thereon except the lien
of this Mortgage, unless Mortgagee shall agree in writing to the contrary before
a contract to purchase any such Personal Property is executed.  Mortgagor will
deliver to Mortgagee on demand, any contracts, bills of sale, statements,
receipted vouchers or agreements, under which Mortgagor claims title to any
Personal Property incorporated in the improvements or subject to the lien of
this Mortgage.
 
2.11. Mortgagor shall at its expense, promptly upon request of Mortgagee (i) do
all acts and things, including but not limited to the execution of any further
assurances, deemed necessary by Mortgagee, to establish, confirm, maintain and
continue the lien created and intended to be created hereby, all assignments
made or intended to be made pursuant hereto, and all other rights and benefits
conferred or intended to be conferred on Mortgagee hereby, and Mortgagor shall
pay all costs incurred by Mortgagee in connection therewith, including all
filing and recording costs, cost of searches, and reasonable counsel fees
incurred by Mortgagee; and (ii) furnish Mortgagee with a written certification
signed by Mortgagor, or an officer of Mortgagor on Mortgagor’s behalf, as to all
then existing leases for space covering any part of the Mortgaged Property, the
names of the tenants, the rents payable thereunder and the dates to which such
rents are paid, together with executed copies of all such leases.
 
2.12. Mortgagor will promptly perform and observe, or cause to be performed or
observed, all of the terms, covenants and conditions of all instruments of
record affecting the Mortgaged Property, noncompliance with which may affect the
security of this Mortgage or which may impose any duty or obligation upon
Mortgagor or any lessee or other occupant of the Mortgaged Property or any part
thereof, noncompliance with which may affect the security of this Mortgage, and
Mortgagor shall do or cause to be done all things necessary to preserve intact
and unimpaired any and all easements, appurtenances and other interests and
rights in favor of or constituting any portion of the Mortgaged Property.
 
2.13. To further secure payment of the Obligations, Mortgagor hereby assigns and
sets over unto Mortgagee the interest of such Mortgagor as lessor in and to all
leases, written or oral, of the Mortgaged Property or any part thereof now or
hereafter made, executed or delivered.  Mortgagor hereby authorizes and empowers
Mortgagee to collect the rents under the aforesaid leases as they become due,
and hereby directs each and all of the tenants of the Mortgaged Property, upon
demand made by Mortgagee, to pay such rents as they become due to Mortgagee;
provided, however, no such demand shall be made unless and until there has
occurred an Event of Default under the terms of this Mortgage, and until such
demand is made, Mortgagor is authorized to collect the aforesaid rents; but such
privilege of Mortgagor to collect rents as aforesaid shall not operate to permit
the collection by Mortgagor of any installment of rent for more than one month
in advance.
 
2.14. Mortgagor will not, without the prior written consent of Mortgagee, assign
the rents of the Mortgaged Property or any part thereof, nor consent (other than
in the ordinary course of business) to the cancellation, modification or
surrender of any lease now or hereafter covering the Mortgaged Property, or any
part thereof; nor accept any prepayment of rents under any such lease more than
one month in advance; and any such purported assignment, cancellation,
modification, surrender or prepayment made without consent of Mortgagee shall be
void as against Mortgagee.
 
2.15. Mortgagor shall, upon the request of Mortgagee, given 15 days in advance,
furnish a duly acknowledged written statement to Mortgagee, or any proposed
assignee of this Mortgage, setting forth the amount of the Obligations and
stating either that no off-sets or defenses exist against the Obligations, or,
if such off-sets or defenses are alleged to exist, the nature and amount
thereof.
 
2.16. Mortgagor agrees not to do or suffer any act or thing which would impair
the security of the Obligations or of the lien of this Mortgage upon the
Mortgaged Property, or the rents, issues or profits thereof.
 
 
5
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.17. Mortgagor shall, at its sole cost and expense, within ninety (90) days
after the termination of each calendar year, furnish Mortgagee with a copy of
Mortgagor’s audited financial statements, for the preceding fiscal year relating
to the operation of Mortgagor’s business.
 
ARTICLE III


 
Environmental Matters, Representations and Warranties.
 
3.1. Mortgagor shall comply in all material respects with all Applicable
Environmental Laws.  As set forth herein, “Applicable Environmental Laws” shall
mean any and all existing or future federal, state and local statutes,
ordinances, regulations, rules, executive orders, standards and requirements,
including the requirements imposed by common law, concerning or relating to
industrial hygiene and the protection of heath and the environment including,
without limitation: (i) the Comprehensive Environmental Response, Compensation
and Liability act of 1980, as amended, 42 U.S.C. 9601 et seq. (“CERCLA”); (ii)
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. 6901
et. seq. (“RCRA”); (iii) the Clean Air Act, as amended, 42 U.S.C. 7901 et seq.;
(iv) the Clean Water Act, as amended, 33 U.S.C. 1251 et seq.; (v) the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. 1801 et seq.; (vi) the New
Jersey Industrial Site Recovery Act, formerly known as the Environmental Cleanup
Responsibility Act, as amended, N.J.S.A. 13:1K-6 et seq. (“ISRA”); (vii) the New
Jersey Spill Compensation and Control Act, as amended, N.J.S.A. 58:10-23.11b et
seq. (“Spill Act”); (viii) the New Jersey Underground Storage of Hazardous
Substances Act, as amended, N.J.S.A. 58:10A-21 et seq.; and (ix) the New Jersey
Water Pollution Control Act, as amended, N.J.S.A. 58:10A-1 et seq.  Any terms
mentioned herein which are defined in any Applicable Environmental Law shall
have the meanings ascribed to such terms in said laws; provided, however, that
if any of such laws are amended so as to broaden any term defined therein, such
broader meaning shall apply subsequent to the effective date of such amendment.
 
3.2. Mortgagor represents and warrants that Mortgagor has not and will not
engage in operations upon the Mortgaged Property, which involve the generation,
manufacture, refining, transportation, treatment, use, storage, handling,
release, or disposal of any Hazardous Materials (as herein defined) other than
in compliance with all applicable laws.
 
3.3. For the purposes of this Mortgage, the term “Hazardous Materials” shall
include, but shall not be limited to, petroleum fuel products, any petroleum or
petroleum byproducts, PCBs, asbestos, friable asbestos or asbestos-containing
material, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million, any flammable explosives, radioactive materials, any “Hazardous
Substance”, as such term is defined in 42 U.S.C. 9601(14) or N.J.A.C.7:1E-1.7,
(herein, “Hazardous Substance”), any “Hazardous Waste”, as such term is defined
in 42 U.S.C. 6903 (5) (herein, “Hazardous Waste”), or any other material,
substance, pollutant or contaminant that is considered hazardous, radioactive or
toxic under any applicable federal, state or local statues, ordinances, rules or
regulations now or at any time hereafter in effect.  “Toxic Mold” shall mean any
fungal or bacterial bioaerosol (including, without limitation, Stachybotrys
chartarum (“black mold”), spores, mycotoxins, endotoxins, bacterial cells, and
volatile organic compounds (VOCs)), or any other mold or fungus, in, on or
affecting the Mortgaged Property, which is of a type determined by the
application of reasonably acceptable scientific practices to pose a risk to
human health or the environment or could have a material adverse effect on the
value of the Mortgaged Property.
 
3.4. Mortgagor shall not cause or permit to exist, as a result of any
intentional or unintentional action or omission on its part, or any tenant’s
part, any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
growing or dumping from, on or about the Mortgaged Property of any Hazardous
Materials. Mortgagor will promptly cause the removal and remediation of any
Hazardous Materials which may hereafter be found on the Mortgaged Property, to a
level consistent with Mortgagor’s intended use of the Mortgaged Property.
 
3.5. Mortgagor represents and warrants that there is no Toxic Mold, or wet or
dry rot on or about the Mortgaged Property.
 
3.6. Mortgagor will permit Mortgagee and Mortgagee’s representatives to enter
the Mortgaged Property at reasonable times to inspect the same, for purposes of
making site and building investigations and performing soil, groundwater,
structural and other tests, upon three days prior notice to
Mortgagor.  Mortgagor shall provide Mortgagee, its agents, employees, and
representatives from time to time upon request with access to and copies of any
and all data and documents relating to or dealing with any potentially Hazardous
Materials used, generated, manufactured, found, stored or disposed of, on,
under, or about the Mortgaged Property or transported to or from the Mortgaged
Property within thirty (30) days of a request therefore.  Mortgagor shall bear
the cost of such copies and reimburse Mortgagee for all reasonable attorneys’
fees, copy costs, and other related costs incurred to procure such information
as Mortgagee, in its sole discretion deems necessary.
 
 
6
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.7. Mortgagor shall furnish to Mortgagee, immediately upon receipt or dispatch,
a copy of any notice, summons, citation, directive, letter or other written
communication from or to any federal, state or local environmental agency or
department, which may evidence or result in a liability under any Environmental
Law such that the costs of correcting, or of paying penalties assessed in
connection with, such liability would have a material adverse effect upon the
business of Mortgagor as now conducted or upon Mortgagor’s business, operations,
properties or condition, financial or otherwise.  In such event, Mortgagor shall
use diligent efforts to complete all remediation which may be required by such
communication from any federal, state, county, municipal or other
administrative, investigative, prosecutorial or enforcement agency or
environmental or occupational safety regulatory agency (“Environmental
Regulator”) and to obtain from all such Environmental Regulators having
jurisdiction thereof, and deliver to Mortgagee as received, such approvals and
certifications as can be obtained from such agencies from time to time to
confirm Mortgagor’s completion of all remediation and Mortgagor’s compliance
with all governmental requirements applicable thereto.
 
3.8. In the event of failure of Mortgagor to comply with any provision of this
Mortgage or any other Loan Document relating to Hazardous Substances,
Environmental Laws or Environmental Regulators, or if Mortgagee shall have
reason to believe that any Hazardous Substance has been or is likely to be
released or grow on, in or under the Mortgaged Property (except in compliance
with all Environmental Laws), Mortgagee may do any or all of the following: (i)
Mortgagee shall have the right to investigate, or to demand that Mortgagor
investigate and report to Mortgagee on (in which case Mortgagor shall
investigate and report to Mortgagee on) the result of the investigation of such
location, and if Mortgagee requests, provide this investigation through an
independent reputable environmental consulting or engineering firm acceptable to
Mortgagee; (ii) without obligation to do so, to cure such default or to comply
or cause compliance, or to demand that Mortgagor cure such default or comply or
cause compliance, with any or all Environmental Laws.  All of the foregoing
shall be at the expense of Mortgagor, and any expense incurred by Mortgagee in
connection with any of the foregoing (including without limitation its expenses
relating to attorneys’ fees and any environmental consultants or engineers)
shall be additional obligation of Mortgagor hereunder which shall be payable to
Mortgagee upon demand, with interest computed at the rate set forth in the Loan
Agreement from the date(s) upon which said costs and expenses were incurred by
Mortgagee.
 
3.9. To the maximum extent permitted by applicable law, Mortgagor, for itself
and its successors (herein, “Indemnifying Parties”), shall jointly and severally
indemnify, hold harmless, and upon request defend Mortgagee and its
shareholders, officers, directors, employees, attorneys and agents, and their
respective successors and assigns (collectively, the “Indemnified Parties”) from
and against any and all claims and liabilities asserted against any Indemnified
Party by any Indemnifying Party or any third party (including without limitation
for negligence or gross negligence) (herein, “Claims”), and will pay and
reimburse to the Indemnified Parties all losses, payments, reasonable costs and
expenses associated therewith, or with the defense of all Indemnified Parties
(including without limitation reasonable attorneys’ fees) which any Indemnified
Party may suffer, incur or be exposed to by reason of or in connection with or
rising out of the transport, release, treatment, processing, manufacture,
deposit, storage, disposal, burial, dumping, injecting, spilling, leaking or
placement at any time heretofore or hereafter, by any person or entity, of any
Hazardous Material, including but not limited to any of the following whether
incurred by an Indemnified Party, an Indemnifying Party or any third party: (1)
costs of or liability for investigation, monitoring, boring, testing and
evaluation; (2) costs or liabilities for abatement, correction, response,
cleanup, removal or remediation; (3) fines, damages, penalties and other
liabilities; (4) liability for personal injury or property damage.
 
3.10. The Indemnifying Parties’ obligations under this Article III shall survive
foreclosure, the satisfaction, release or cancellation of this Mortgage, or any
other termination or release of the lien created hereby.
 
7
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV


 
Insurance, Damage or Destruction
 
4.1. Mortgagor will insure itself and the Mortgaged Property against such perils
and to such limits as Mortgagee shall reasonably require for the full
replacement value of the Mortgaged Property, and Mortgagor shall provide
evidence of such coverages as Mortgagee may reasonably request.  All such
insurance shall be in such forms and with such companies, and written in such
amounts and with such deductibles and endorsements, as may be reasonably
satisfactory to Mortgagee from time to time, and losses thereunder shall be
payable to Mortgagee under a standard form of mortgagee endorsement and shall
require that the insurer provide Mortgagee with thirty (30) days notice in the
event of cancellation.
 
4.2. Mortgagor will promptly notify Mortgagee of any loss thereunder, and
Mortgagee may, after notice of its intention to do so to Mortgagor, make proof
of loss thereof if not made within a reasonable time by Mortgagor.  After
default Mortgagee may, after notice of its intention to do so to Mortgagor, on
behalf of Mortgagor, adjust and compromise any claims under such insurance and
collect and receive the proceeds thereof and endorse drafts and Mortgagee is
hereby irrevocably appointed attorney-in-fact of Mortgagor for such
purposes.  Mortgagee may deduct from such proceeds any expenses properly
incurred by Mortgagee in collecting same, including reasonable counsel
fees.  Mortgagee shall hold such proceeds for the purposes set forth in Article
VI of this Mortgage.
 
4.3. At least thirty (30) days prior to the expiration of the term of any
insurance policy required hereunder, Mortgagor shall provide Mortgagee with
satisfactory evidence of the renewal of such policy.  If Mortgagor shall fail to
procure, pay for and deliver to Mortgagee any policy or policies of insurance or
renewals thereof, Mortgagee may at its option, but shall be under no obligation
to do so, effect such insurance and pay the premiums therefor, and Mortgagor
will repay to Mortgagee on demand any premiums so paid, with interest, at the
rate set forth in the Loan Agreement, and until so paid, the same shall be
secured by this Mortgage.
 
4.4. Upon the written request of Mortgagee, Mortgagor will pay to Mortgagee
monthly one-twelfth of the annual premiums for the insurance required to be
maintained under this Mortgage.  The terms and conditions of Article I hereof
relating to escrow payments for Taxes and similar charges shall also apply to
such insurance premium escrow payments.
 
ARTICLE V


 
Condemnation
 
5.1. Mortgagor immediately upon obtaining knowledge of the institution of any
proceedings for the condemnation of the Mortgaged Property or any part thereof
shall notify Mortgagee of the pendency of such proceedings.  Unless and until
Mortgagee shall notify Mortgagor of Mortgagee’s intent to appear and prosecute
such proceedings, pursuant to the appointment and assignment given herein by
Mortgagor to Mortgagee, Mortgagor may appear in and prosecute such proceedings
in any lawful manner; provided, however, that Mortgagor shall have no right or
authority to execute any instrument of conveyance or confirmation in favor of
the condemnor except subject hereto, nor to accept any payment or settle or
compromise any claim of Mortgagor arising out of such condemnation proceedings
without the consent of Mortgagee.  Mortgagee’s election not to appear in or
prosecute such proceedings shall not diminish any right Mortgagee may have to
receive any amount paid in connection with such condemnation and to apply such
funds as herein provided.
 
ARTICLE VI


 
Distribution Upon Damage, Destruction or Condemnation
 
6.1. In the event the whole or materially all of the Mortgaged Property shall be
destroyed or damaged, Mortgagee shall have the right to collect the proceeds of
any insurance and to retain and apply such proceeds, at its election, to the
reduction of the Obligations or to restoration, repair, replacement, rebuilding
or alteration (herein sometimes collectively called the “Restoration”) of the
Mortgaged Property.  In the event the whole or materially all of the Mortgaged
Property shall be taken in condemnation proceedings or by agreement between
Mortgagor and Mortgagee and the condemning authority, Mortgagee shall apply such
award or proceeds thereof first to payment of the Obligations, and any balance
then remaining shall be paid to Mortgagor.  For the purposes of this Article VI,
“materially all of the Mortgaged Property” shall be deemed to have been damaged,
destroyed or taken if the portion of the Mortgaged Property not so damaged,
destroyed or taken cannot be repaired or reconstructed so as to constitute a
complete structure and facility usable in substantially the manner as prior to
the damage, destruction or taking.
 
 
8
 
 
 

--------------------------------------------------------------------------------

 
 
6.2. So long as no Event of Default has occurred, in the event of partial
destruction or partial condemnation, all of the proceeds or awards shall be
collected and held by Mortgagee, and shall be applied by Mortgagee to the
payment of the Restoration, from time to time as the Restoration progresses,
upon the written request of Mortgagor, so long as:
 
(a) Such proceeds are, in Mortgagee’s reasonable judgment, sufficient to cover
the cost of such Restoration or, if insufficient, Mortgagor deposits with
Mortgagee the amount of any such deficiency,
 
(b) Mortgagor shall deliver to Mortgagee contracts, plans and specifications for
the Restoration which are satisfactory to Mortgagee,
 
(c) the work for which payment is requested has been done in a good and
workmanlike manner and Mortgagor presents evidence satisfactory to Mortgagee of
amounts owed or paid by Mortgagor for completed Restoration work,
 
(d) The Mortgaged Property, after such Restoration is or will be, in the
reasonable judgment of Mortgagee, of an economic utility not less than that of
the Mortgaged Property prior to the casualty or condemnation, and
 
(e) Mortgagor shall comply with such further conditions in connection with the
use of such proceeds or award as Mortgagee may reasonably request.
 
Any balance remaining in the hands of Mortgagee after payment of such
Restoration shall be retained by Mortgagee and applied to the payment of the
Obligations.
 
6.3. Notwithstanding the foregoing provisions of this Article VI regarding
insurance or condemnation proceeds, if no Event of Default has occurred, and if
such proceeds do not exceed $250,000.00, and if the undamaged or uncondemned
portion of the Mortgaged Property can be continuously used during the
Restoration period as a complete structure and operating facility in
substantially the same manner as prior to the damage, Mortgagor shall have the
right to collect the insurance or condemnation proceeds and apply them to the
Restoration.
 
6.4. No damage, destruction or condemnation of the Mortgaged Property nor any
application of insurance or condemnation proceeds to the payment of the
Obligations shall postpone or reduce the amount of any of the current
installments of principal or interest becoming due under the Obligations which
shall continue to be made in accordance with the terms of the Obligations until
the Obligations and all interest due thereunder are paid in full.
 
 
9
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 


 
Events of Default and Remedies
 
7.1. Each of the following shall constitute an “Event of Default” under this
Mortgage:
 
(a) Failure of Mortgagor to make any payment required to be made by it
hereunder, within thirty (30) days of the date when due;
 
(b) Failure of Mortgagor to observe or perform any covenant, agreement,
undertaking, performance or obligation of any provision hereof or if Mortgagor
shall in any other way be in default hereunder or under any of the Loan
Documents, except as otherwise specifically provided herein, and such failure
continues for forty five (45) days after receipt by Mortgagor of written notice
from Mortgagee specifying such failure; or
 
(c) Failure of Mortgagor to provide the insurance required in Article IV hereof;
or
 
(d) The occurrence of an Event of Default as defined in the Loan Agreement; or
 
(e) Any assignment for the benefit of creditors made by Mortgagor; or
 
(f) Appointment of a custodian, receiver, liquidator or trustee of Mortgagor or
of any of the property of Mortgagor; insolvency of Mortgagor; the filing by or
against Mortgagor  of any petition for the bankruptcy, reorganization or
arrangement of Mortgagor pursuant to the Federal Bankruptcy Code or any similar
federal or state statute and, in the case of any such petition filed against
Mortgagor, such petition is not dismissed within ninety (90) days; or the
institution of any proceeding for the dissolution or liquidation of Mortgagor.
 
7.2. Upon the occurrence of an Event of Default, Mortgagee shall have the right
and is hereby authorized, but without any obligation to do so, to perform the
defaulted obligation and to discharge Mortgagor’s obligations on behalf of
Mortgagor, and to pay any sums necessary for that purpose, and the sums so
expended by Mortgagee shall be an obligation of Mortgagor, shall bear interest
at the rate of interest set forth in the Loan Agreement, be payable on demand,
and be added to the Obligations.  Mortgagee shall be subrogated to all the
rights, equities and liens discharged by any such expenditure.  Such performance
by Mortgagee on behalf of Mortgagor shall not constitute a waiver by Mortgagee
of such default and shall not limit Mortgagee’s rights, remedies and recourses
hereunder, or the Obligations, or as otherwise provided at law or in
equity.  Notwithstanding that the Obligations shall not have been declared due
and payable upon any such default, the Obligations shall bear interest at the
rate of interest set forth in the Loan Agreement from the date of notice and
demand therefor by Mortgagee until such default shall have been completely cured
and removed to the satisfaction of Mortgagee.
 
7.3. Upon the occurrence of an Event of Default, the entire unpaid balance of
the principal, accrued interest and all other sums secured by this Mortgage,
shall, at the option of Mortgagee, become immediately due and payable without
notice or demand and Mortgagee shall have and may exercise all the rights and
remedies permitted by law, including without limitation the right to foreclose
this Mortgage, and proceed thereon to final judgment and execution thereon for
the entire unpaid balance of said Obligations, with interest, at the rate of
interest set forth in the Loan Agreement and pursuant to the methods of
calculation specified in the Loan Agreement, together with all other sums
secured by this Mortgage, all costs of suits, interest at the rate of interest
set forth in the Loan Agreement on any judgment obtained by Mortgagee from and
after the date of any Sheriff’s Sale of the Mortgaged Property until actual
payment is made by the Sheriff of the full amount due Mortgagee, and reasonable
attorney’s fees, without further stay, any law, usage, or custom to the contrary
notwithstanding.  In any such foreclosure proceedings, the Mortgaged Property
shall be sold, at the sole option of Mortgagee, either (a) in one lot or unit
and, as an entirety; or (b) in such lots or units and in such order and manner
as may be required by law; or (c) in the absence of any such requirement, in
such lots or units and in such order and manner as Mortgagee may determine in
its sole discretion.
 
7.4. Upon the occurrence of an Event of Default, Mortgagee shall have the right,
without further notice or demand and without the appointment of a receiver, to
enter immediately upon and take possession of the Mortgaged Property, without
further consent or assignment of Mortgagor or any subsequent owner of the
Mortgaged Property, with the right to let the Mortgaged Property, or any part
thereof, and to collect and receive all of the rents, issues, profits and other
amounts due or to become due to Mortgagor or any such subsequent owner and to
apply the same in such order of priority as Mortgagee shall determine at its
sole option, after payment of all necessary charges and expenses in connection
with the operation of the Mortgaged Property (including any managing agent’s
commission), on account of interest, principal, taxes, water charges and
assessments, insurance premiums and any advances for improvements, alterations
or repairs or otherwise pursuant to the terms hereof for the account of
Mortgagor, or on account of the Obligations.  Mortgagee may institute legal
proceedings against any tenant of the Mortgaged Property who fails to comply
with the provisions of his lease.  If Mortgagor or any such subsequent owner is
occupying the Mortgaged Property or any part thereof, such Mortgagor or
subsequent owner will either immediately vacate and surrender possession thereof
to Mortgagee or pay to Mortgagee a reasonable rental for the use thereof,
monthly in advance, and, in default of so doing, such Mortgagor or subsequent
owner may be dispossessed by legal proceedings or otherwise.
 
 
10
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.5. All monies received by Mortgagee by virtue of the assignments made herein
to Mortgagee, after payment therefrom of the costs and expenses incident to the
enforcement or collection of the assigned rights or claims, shall be applied to
the payment of the Obligations.
 
7.6. Upon the occurrence of an Event of Default, Mortgagee may proceed to
protect and enforce its rights under this Mortgage by suit for specific
performance of any covenant herein contained, or in aid of the execution of any
power herein granted, or for the foreclosure of this Mortgage and the sale of
the Mortgaged Property under the judgment or decree of a court of competent
jurisdiction, or for the enforcement of any other right as Mortgagee shall deem
most effectual for such purpose.  The foregoing rights shall be in addition to,
and not in lieu of, the rights of Mortgagee as a secured creditor under the UCC
with respect to any portion of the Mortgaged Property which is subject to the
UCC.  Mortgagee may also proceed in any other manner permitted by law to enforce
its rights hereunder and under the Loan Agreement of even date herewith.
 
7.7. No failure or delay on the part of Mortgagee in exercising any right, power
or privilege under this Mortgage, and no course of dealings between Mortgagor
and Mortgagee, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  No notice to or demand on Mortgagor shall entitle Mortgagor to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of Mortgagee to any other or further action in
the same or other circumstances without notice or demand.
 
7.8. In any action to foreclose this Mortgage, Mortgagee, to the fullest extent
permitted by law, shall be entitled as a matter of right to the appointment of a
receiver of the Mortgaged Property and of the rents, revenues, issues, income
and profits thereof, without notice or demand, and without regard to the
adequacy of the security for the Obligations or the solvency of Mortgagor.
 
7.9. Upon the occurrence of any Event of Default, Mortgagor shall pay monthly in
advance to Mortgagee, or to any receiver appointed at the request of Mortgagee
to collect the rents, revenues, issues and profits of the Mortgaged Property,
the fair and reasonable rental value for the use and occupancy of the Mortgaged
Property or of such part thereof as may be possessed by Mortgagor.  Upon default
in payment thereof, Mortgagor shall vacate and surrender possession of the
Mortgaged Property to Mortgagee or such receiver, and upon a failure so to do
may be evicted by summary proceedings, in the manner hereinabove provided or
otherwise.
 
7.10. The rights and remedies of Mortgagee expressed or contained in this
Mortgage are cumulative and no one of them shall be deemed to be exclusive of
the others or of any right or remedy Mortgagee may now or hereafter have at law
or in equity.  The covenants of this Mortgage shall run with the land and bind
Mortgagor and, unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein, its successors and assigns and all
subsequent owners, encumbrancers, tenants and subtenants of the Mortgaged
Property and shall inure to the benefit of Mortgagee and its successors and
assigns and all subsequent holders of this Mortgage and the Obligations.
 
7.11. Mortgagee may in its discretion from time to time grant to Mortgagor
indulgences, forbearances and extensions of the Obligations, may release, with
or without consideration, any portion of the Mortgaged Property from the lien
hereof, and may accept other and further collateral security for the payment of
and strict and faithful performance of the Obligations, all without otherwise
affecting the lien or priority of this Mortgage, and the release of any portion
of the Mortgaged Property from the lien hereof shall not affect the lien of this
Mortgage with respect to the remainder of the Mortgaged Property.
 
7.12. Mortgagor hereby waives and relinquishes the benefits of all present and
future laws (i) exempting the Mortgaged Property or any other property or any
part of the proceeds of sale thereof from attachment, levy or sale on execution;
(ii) staying execution or other process; and (iii) requiring valuation or
appraisement of the Mortgaged Property or any other property levied or sold upon
execution under any judgment recovered for the Obligations. Notwithstanding the
foregoing, Mortgagor hereby agrees to pay all fees and costs incurred by
Mortgagee in connection with exercising its rights under this Mortgage
(including, without limitation, attorneys’ fees), and Mortgagor shall be so
obligated before or after a judgment has been rendered against Mortgagor by
Mortgagee hereunder.
 
 
11
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.13. The Mortgagor acknowledges and agrees that the occurrence of an Event of
Default under the terms of this Mortgage shall constitute a default under each
of the other Loan Documents and under any documents, instruments or agreements
(the “Other Agreements”), whether evidencing any other loan now existing or
hereafter made by the Mortgagee to the Mortgagor, or otherwise, and a default
under the other Loan Documents or any of them or any of the Other Agreements
shall constitute an Event of Default under this Mortgage.  The security
interests, liens and other rights and interests in and relative to any of the
collateral now or hereafter granted to the Mortgagee by the Mortgagor by or in
any instrument or agreement, including but not limited to this Mortgage and the
other Loan Documents, shall serve as security for any and all liabilities of the
Mortgagor to the Mortgagee, including but not limited to the liabilities
described in this Mortgage and the other Loan Documents, and, for the repayment
thereof, the Mortgagee may resort to any security held by it in such order and
manner as it may elect.
 
ARTICLE VIII


 
Indemnity
 
8.1. Each Indemnifying Party agrees to indemnify and to hold harmless and upon
request defend the Indemnified Parties of and from any and all liability, loss
and damage (including without limitation those involving death, personal injury
or property damage), and all costs and expenses (including without limitation
attorneys’ fees and litigation costs) which any one or more Indemnified Parties
may or might incur by reason of any event or circumstance occurring on the
Mortgaged Property, and any action or omission of Mortgagor or its agents or
invitees, and the failure of Mortgagor to comply with, or the failure of the
Mortgaged Property to be kept in compliance with, any applicable law, rule or
regulation (including the Environmental Laws, as to which Article III also
applies), and the breach of any other agreement, contract or obligation under
which the Indemnifying Parties are obligated, except solely to the extent that
such liability, loss or damage is proximately and primarily caused by the
willful misconduct of any Indemnified Party, or to the extent of the negligence
of any Indemnified Party, or by any action or omission of any Indemnified Party
that either violates applicable law or breaches an express contractual
obligation of Mortgagee to Indemnifying Party.  No Indemnifying Party shall have
the right to settle any claim without the consent of the Indemnified Parties,
which consent shall not be unreasonably withheld so long as such settlement will
not (a) result in any material loss to any Indemnified Party which is not so
indemnified by Indemnifying Party, or (b) have any other materially adverse
effect on the Indemnified Party.  Mortgagee agrees to act reasonably in giving
the Indemnifying Parties notice of any claim that is subject to indemnification
under this Agreement.  The indemnities contained in this provision are
specifically excepted from any limitation of liability provision contained in
this or any of the Other Agreements.  The Indemnifying Parties’ obligations
under this Article VIII shall survive foreclosure, the satisfaction, release or
cancellation of this Mortgage, or any other termination or release of the lien
created hereby.
 
ARTICLE IX
 


 
Miscellaneous Provisions
 
9.1. All notices, demands, requests and consents required under this Mortgage
shall be in writing.  All such notices, demands, requests and consents shall be
deemed to have been properly given if sent or given in accordance with the
notice provisions set forth in Section 11.1 of the Loan Agreement.
 
9.2. If Mortgagor complies with the provisions of this Mortgage and pays to
Mortgagee all sums secured hereby in accordance with the terms of and at the
times provided in the Loan Agreement and this Mortgage, without deduction, fraud
or delay, then this Mortgage and the estate and security interest hereby granted
and created shall then cease, terminate and become void, and Mortgagee shall
execute and deliver such mortgage satisfactions and other documents as Mortgagor
may reasonably request to evidence the same.
 
12
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.3. Mortgagor shall promptly cause this Mortgage to be duly recorded in the
Office for the Recording of Deeds and Mortgages in and for Middlesex County, New
Jersey and shall pay all recording fees and other costs incurred in connection
therewith.
 
9.4. All amendments and modifications of this Mortgage must be in writing.
 
9.5. If any term or provision of this Mortgage or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Mortgage, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Mortgage shall be valid and be enforced to the fullest extent permitted by
law.
 
9.6. This Mortgage is intended to secure present and future advances and the
lien of future advances shall relate back to the date of this Mortgage, even if
such advances are made under a renewal, extension, modification or refinancing
of the Obligations, and even if the Obligations are assumed by a third
party.  Mortgagor agrees that full repayment of the Obligations secured hereby
at any time shall not extinguish the security of this Mortgage for obligations
which Mortgagor may incur to Mortgagee at anytime while the Obligations remain
outstanding.  Mortgagee may (but is not obligated to) make an advance or
advances to pay interest, penalties, fees, charges or other obligations which
Mortgagor may owe Mortgagee, and all such advances shall be secured by this
Mortgage with lien priority from the time this Mortgage was left for record.  If
Mortgagee makes such an advance after having notified Mortgagor of a default
under this Mortgage or the Obligations, any such advances shall be treated as
expenses incurred by Mortgagee by reason of Mortgagor’s default under this
Mortgage.
 
9.7. This Mortgage is granted in connection with a commercial loan transaction
and is not a residential mortgage; it shall not be construed to be pursuant to a
consumer transaction or eligible for the protections granted to a mortgage
pursuant to any such consumer or residential transaction.
 
9.8. This Mortgage and all terms, covenants and conditions hereof shall inure to
the benefit of and bind the parties hereto, their successors and assigns, to the
extent assignments are permitted herein.
 
9.9. MORTGAGOR HAS RECEIVED A FULLY EXECUTED COPY OF THIS MORTGAGE WITHOUT
CHARGE.
 
9.10. Waiver of Jury Trial.  MORTGAGOR AND MORTGAGEE IRREVOCABLY, AS AN
INDEPENDENT COVENANT, WAIVE JURY TRIAL AND THE RIGHT THERETO IN ANY ACTION OR
PROCEEDING BETWEEN MORTGAGOR AND MORTGAGEE, WHETHER HEREUNDER OR OTHERWISE.
 
 
 
 
13
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage on the
day and year above written.
 
BLONDER TONGUE LABORATORIES, INC., a
Delaware corporation


By:                                                             
                                                
Name/Title:                                                               
(CORPORATE SEAL)
Attest:                                                                
Name/Title:                                                                


 
The address of Mortgagee is:


21 Desai Court
Freehold, New Jersey 07728
On behalf of Mortgagee
 
 
                                                           



 
 
 

--------------------------------------------------------------------------------

 

STATE OF NEW JERSEY:
:           ss.
COUNTY OF MIDDLESEX:                                                      :
 
On this the _______ day of February, 2016, before me, the undersigned officer,
personally appeared ______________________, who known to me (or satisfactorily
proven) to be the persons subscribed to the within instrument, and acknowledged
that they executed the foregoing instrument for the purposes therein contained
by signing their name(s) as their own free act and deed.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


                                             
Notary Public
 
My Commission Expires:





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
Legal Description




Real property in the Township of Old Bridge, County of Middlesex, State of New
Jersey, described as follows:
 
ALL THAT CERTAIN lot, piece or parcel of land, situate, lying and being in the
Township of Old Bridge, County of Middlesex, State of New Jersey:
 
BEGINNING at a point in the Easterly line of Jake Brown Road, variable width,
distant 346.37 feet on a course bearing North 06 degrees 50 minutes 00 seconds
East, from the intersection of the said line of Jake Brown Road extended
Southerly with the Northerly line of Patio Greens Drive, extended Westerly, and
running; thence
 
1. North 06 degrees 50 minutes 00 second East, 32.39 feet along the Easterly
line of Jake Brown Road, as shown on a plat entitled Final Map Section 2 Patio
Greens dated 9/5/84, filed with the Middlesex County Clerk on 8/20/85 as Map No.
4886, File No. 972, to a point of curvature; thence
 
2. Northerly along a curve to the left, having a radius of 1,000.00 feet, an arc
length of 76.55 feet to a point of tangency; thence
 
3. North 02 degrees 26 minutes 50 seconds East, 541.66 feet along the Easterly
line of Jake Brown Road to a point of curvature, being the beginning of the
second course in Deed Book 2669, Page 827; thence 4. Northeasterly along a curve
to the right, having a radius of 50.00 feet, an arc length of 78.54 feet to a
point of tangency; thence
 
5. South 87 degrees 33 minutes 10 seconds East, 792.91 feet along the Southerly
line of Jake Brown Road to a point of curvature; thence
 
6. Easterly along a curve to the left, having a radius of 200.00 feet, an arc
length of 210.90 feet to a point of tangency; thence
 
7. North 32 degrees 01 minutes 44 seconds East, 244.08 feet to a point in the
Easterly line of the present Jake Brown Road and the old Jake Brown Road, being
the terminus of the 6th course in Deed Book 2660,
 
Page 86; thence
 
8. South 53 degrees 58 minutes 40 seconds East, 396.54 feet along the line of
Lot 9 to a point; thence
 
9. South 44 degrees 50 minutes 00 seconds West, 189.49 feet along the line of
Lot 1 in Block 9002 as shown on a plat entitled Final Map Section 3 Patio Greens
dated 3/31/82, filed in the Middlesex County Clerk's Office on 4/19/84 as Map
No. 4690, File No. 970; thence
 
10. South 43 degrees 03 minutes 07 seconds West, 849.65 feet to a point, said
point being 9.25 feet Easterly of the point of beginning in the Deed Book 3289,
Page 68 and 9.25 feet Westerly of the terminus of the 3rd course in Deed Book
3289, Page 68, Tract 2; thence
 
11. North 88 degrees 14 minutes 26 seconds West, 792.62 feet to a point, being
the point and place of beginning.
 


 
NOTE: FOR INFORMATION ONLY: Being Lot(s) 8, Block(s) 9000; Tax Map of the
Township of Old Bridge,
 
County of Middlesex, State of New Jersey.
 
